                 Case 20-13144-BLS          Doc 47    Filed 06/08/21    Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 7

Kranos Corporation,                                     Case No. 20-13144 (BLS)
                                  Debtor.


                        NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

         PLEASE TAKE NOTICE that Pachulski Stang Ziehl & Jones LLP (“PSZJ”) hereby

enters its appearance as Delaware counsel to creditors, Nippon Sigmax CO., LTD and Sigmax

Inc. (collectively, “Sigmax”) pursuant to section 1109(b) of title 11 of the United States Code

(the “Bankruptcy Code”), and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and requests that the undersigned be added to the official mailing matrix

and service lists in this case. PSZJ requests, pursuant to Bankruptcy Rules 2002, 3017 and 9007

and section 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or

required to be given in these chapter 11 cases and copies of all papers served or required to be

served in these chapter 11 cases, including but not limited to, all notices (including those

required by Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules,

statements, chapter 11 plans, disclosure statements and all other matters arising herein or in any

related adversary proceeding, be served upon PSZJ at the address, telephone, and facsimile

numbers set forth below:


                              PACHULSKI STANG ZIEHL & JONES LLP
                                           Mary F. Caloway
                             919 N. Market Street, 17th Floor, P.O. Box 8705
                              Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                    Email: mcaloway@pszjlaw.com


DOCS_DE:234781.1 60138/001
                 Case 20-13144-BLS       Doc 47      Filed 06/08/21    Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or otherwise filed or

made with regard to the above-captioned cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a waiver of

any of the rights of Sigmax, including, without limitation, to (i) have final orders in non-core

matters entered only after de novo review by a higher court, (ii) trial by jury in any proceeding so

triable in this case, or any case, controversy, or adversary proceeding related to this case, (iii)

have the reference withdrawn in any matter subject to mandatory or discretionary withdrawal, or

(iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which Sigmax may be

entitled in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.

Dated: June 8, 2021                 PACHULSKI STANG ZIEHL & JONES LLP

                                    /s/ Mary F. Caloway
                                    Mary F. Caloway (DE Bar No. 3059)
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, DE 19899-8705 (Courier 19801)
                                    Telephone:    (302) 652-4100
                                    Facsimile:    (302) 652-4400
                                    Email:        mcaloway@pszjlaw.com

                                    Counsel to Nippon Sigmax CO., LTD and Sigmax Inc.




DOCS_DE:234781.1 60138/001                       2
